 


114 HR 4118 IH: Veterans Legal Support Act of 2015
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4118 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Ms. Norton introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To authorize the Secretary of Veterans Affairs to provide support to university law school programs that are designed to provide legal assistance to veterans, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Legal Support Act of 2015. 2.Department of Veterans Affairs support for university legal clinics that assist veterans (a)Support authorizedThe Secretary of Veterans Affairs may provide support to one or more university law school programs that are designed to provide legal assistance to veterans.
(b)Eligible programsPrograms of university law schools which may receive support under subsection (a) may include programs that assist veterans with— (1)filing and appealing claims for benefits under laws administered by the Secretary; and
(2)such other civil, criminal, and family legal matters as the Secretary considers appropriate. (c)Financial support (1)In generalThe support provided a program under subsection (a) may include financial support of the program.
(2)Limitation on amountThe total amount of financial support provided under subsection (a) in any fiscal year may not exceed $1,000,000. (3)FundingAmounts for financial support under subsection (a) shall be derived from amounts appropriated or otherwise made available to the Medical Services account of the Department of Veterans Affairs. 
 
